DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of Applicants Petition mailed on 10/20/2021 and the petition decision on 11/23/2021. Claims 1-3, 17, 80-81, 86, 87, 92 and 93 are amended. Claims 1-3, 9, 17, 21, 78-98 are present for examination.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
(Currently Amended) The GRO of claim [[4]], 3 wherein the GRO is a variant of E. coli strain C321.A A (GenBank accession CP006698).

Applicants argument that the amendment to claim 1 incorporating the limitation that at least one instance of the available sense codon encodes a conserved residue at a functional site of the protein encoded by the essential gene was found persuasive.
Applicant's argument that the results obtained were unexpected and were unpredictable because all the elements such as the claim limitation " at least one instance of the available sense codon encodes a conserved residue at a functional site of the protein encoded by the essential gene" was not taught and that the combination of elements could not have been combined predictably. Furthermore, Applicant’s data showing replacement of a single sense codon in an essential gene routinely lead to biocontainment, and certain strategies that ensure low levels of escape frequency for example incorporation of the non-standard amino acid at conserved residue of a functional site in the encoded protein were considered. 
Thus, after considering the amendment to the claim limitations, Applicant's Affidavit submitted on 01/27/2021, and Applicant's argument, all objections and rejections are hereby withdrawn. 
Conclusion: Claims  1-3, 9, 17, 21, 78-98 are allowed.
Withdrawn claim 29 is canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	March 12, 2022